Simmons, C. J.
Where a judge of the superior court refuses to sanction a petition for certorari, such petition is no part of the records of the court, although the order refusing to sanction it be entered upon it in writing. Such petition can not be sent up by the clerk as part of the record, but must, in order for this court to review the refusal to sanction, be incorporated in the bill of exceptions or otherwise verified by the judge. Wood v. County of Tattnall, 115 Ga. 1000.

Writ of error dismissed.


All the Justices concur.

Motion to dismiss the writ of error.
W. L. Stallings, for plaintiff in error. A. H. Freeman, contra.